DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-9, 11-14 and 16-18, now renumbered as claims 1-16, have been examined. 

Allowable Subject Matter
Claims 1-9, 11-14 and 16-18 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed on 03/07/2022, have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 14 are allowed in view of reasons presented by the applicant in the Remarks. Claims 2-9, 12-13 and 16-18 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Viavant teaches: The client sends its list of authentication methods to the server. The server selects an authentication method from the list and replies back with the authentication method to be used. Once agreement is reached on the type of authentication to be used, the server authenticates the client using the agreed upon authentication method. If the authentication of the client is successful, the server enables the client to connect. Prior art of record Kroselberg teaches: Once the authentication phase between the mobile communication terminal and the mobile network is completed, a negotiation of a security association is initiated in a registration message by the mobile communication terminal, with a list of possible security associations included in the message. Some of the possible security associations in the list include integrity algorithm SHA-1 and integrity algorithm MD5. Prior art of record Adachi teaches: During the authentication and association phase, the security levels supported by a terminal are notified by the terminal to the access point. The security levels include enc.0 – no WEP, enc.1 – 6-bit WEP and enc.2 – 128-bit WEP. 
However, the prior arts of record fail to teach: “exposing to the authenticated device a first non-secure alternate mode, an availability of the first non-secure alternate mode based on the authentication of the device; and in response to a failure to authenticate the device, exposing the unauthenticated device to a second non-secure alternate mode, the second non-secure alternate mode different than the first non-secure alternate mode, an availability of the second non-secure alternate mode independent of the authentication of the device”.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 6772331 to Hind et al: A method and system for enabling wireless devices to be paired or permanently associated by a user or a network administrator. The method and system utilize well known public key cryptography and machine unique identifiers to establish a secure channel and associate the devices with each other. This is extremely useful for associating a wireless headset with a telephone or associating a wireless mouse with a computer.
US 20110195665 to Friedlaender: The system and method provide for a small, low-power device, e.g., a Bluetooth.RTM. device, in a carryable or wearable form, that allows a controlled device to respond to the presence of the user. The device may be worn on one's person and allow other devices, by means of Bluetooth.RTM. pairing and protocols, to detect the presence of a user. The controller or controlling device may emit a signal in the vicinity of the user to allow the controlled device to know whether or not the controlling device is present, and the signal may be a pulse of data that is transmitted every few seconds. The pulse of data between the transmitter and the receiver may be encrypted to be used for higher-security applications as a means of dual-factor authentication. The presence of the user may be employed to control a device, e.g., to control access to a computer, to unlock/lock doors, to turn lights on and off, and so on.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438